t c summary opinion united_states tax_court james warren petitioner v commissioner of internal revenue respondent docket no 16096-05s filed date james warren pro_se carol-lynn e moran for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure in and dollar_figure in after concessions by petitioner the issues for decision are whether petitioner is entitled to deductions on schedule a itemized_deductions for cash charitable_contributions of dollar_figure for and dollar_figure for and whether petitioner is entitled to deductions on schedule a for noncash charitable_contributions of dollar_figure each for and some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in downingtown pennsylvania two computer-generated lists of contributions allegedly made to the church of faith the church in raleigh north carolina showing contributions of dollar_figure for each week from january to date dollar_figure for each of the next weeks dollar_figure for the last week of totaling dollar_figure in and dollar_figure per week from january to date totaling dollar_figure in were presented at trial the lists indicate that each contribution was made in cash the lists were prepared by chester muhammad or his daughter and were provided to petitioner by mr muhammad’s daughter mr muhammad was petitioner’ sec_2 petitioner does not contest a disallowed deduction for a casualty and theft_loss of dollar_figure for accountant neither list is dated or signed by a representative of the church at trial petitioner failed to produce receipts from the church for any of his alleged contributions petitioner has not been to the church since petitioner provided no testimony or documentation regarding the dollar_figure noncash contribution deductions claimed on either of his returns for and discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution of money one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs for a contribution of property other than money taxpayers must maintain for each contribution a receipt showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 income_tax regs where it is impractical to obtain a receipt taxpayers must maintain other written records indicating the name and address of the donee the date and location of the donation a description of the property and its fair_market_value at the time the contribution was made id sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs which applies to both money and property contributions provides special rules to determine the reliability of records on the basis of all the a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs facts and circumstances of the particular case and further provides factors to consider in making this determination including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions petitioner testified that his cash contributions to the church consisted of money that he gave to his mother who in turn gave that money to the church petitioner produced no canceled checks or receipts of his cash contributions the only records petitioner provided were the lists which were created by his accountant showing weekly payments to the church these lists were not prepared contemporaneously with the alleged contributions petitioner provided no testimony or documentation regarding his deductions for noncash contributions we find that petitioner failed to provide reliable evidence of his purported contributions and failed to meet his burden_of_proof we hold that respondent’s determinations disallowing petitioner’s claimed charitable_contribution deductions are sustained to reflect the foregoing decision will be entered for respondent sec_1_170a-13 income_tax regs provides that the reliability rules for records of money contributions also apply to records of property contributions
